Citation Nr: 0940426	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  05-13 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for arthropathy of the right acromioclavicular joint 
with early degenerative changes.

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthropathy of the left acromioclavicular joint 
with early degenerative changes.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left knee patello-femoral syndrome.

4.  Entitlement to an initial compensable evaluation for a 
scar of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to 
October 2003.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for disabilities of the bilateral shoulders; 
patello-femoral syndrome, left knee; and shrapnel wound with 
residual scars, left shoulder.  In a January 2004 rating 
decision, a separate, noncompensable rating was assigned for 
a scar of the Veteran's left shoulder under Diagnostic Code 
(DC) 7802.  The Veteran submitted a notice of disagreement 
(NOD) in September 2004, and while a February 2005 statement 
of the case (SOC) did not separately list the claim for a 
higher rating for the scar, the diagnostic codes relevant to 
scars were included in the SOC.  The Veteran's substantive 
appeal was received in April 2005.  In February 2007, the RO 
assigned separate 10 percent ratings for arthropathy of the 
acromioclavicular joints of the left and right shoulders.  
All of the Veteran's ratings are effective November 1, 2003.  
The RO in Roanoke, Virginia, currently has jurisdiction of 
the claims.  

The Veteran presented testimony before the undersigned 
Veterans Law Judge in June 2008.  A transcript of the hearing 
is of record.

The issues were remanded by the Board in September 2008 for 
additional development and to address due process concerns.  
The actions directed by the Board have been accomplished and 
the matters returned for appellate review.  





FINDINGS OF FACT

1.  The Veteran's arthropathy of the right acromioclavicular 
joint is manifested by subjective complaints of pain, 
weakness, fatigue and lack of endurance and objective 
manifestations of slight limitation of motion (flexion and 
abduction).  

2.  The Veteran's arthropathy of the left acromioclavicular 
joint is manifested by subjective complaints of pain, 
weakness, fatigue and lack of endurance and objective 
manifestations of limitation of motion (flexion and 
abduction).  

3.  The Veteran's left knee patello-femoral syndrome is 
manifested by range of motion from 0 to 110 degrees with pain 
and instability of the medial and lateral collateral 
ligaments and the anterior and posterior cruciate ligaments, 
but there is no evidence of ankylosis or impairment of the 
tibia or fibula.

4.  The scars on the Veteran's left shoulder have been most 
recently described as well-healed, non-tender, soft, flat, 
and mobile measuring 2.0 centimeters by 1.0 centimeters and 
1.5 centimeters by 0.5 centimeters; there is no evidence of 
pain, loss of overlying skin, callus, keloids, attachment to 
underlying tissues, disfigurement or instability and no 
limitation of function of the left shoulder caused by the 
scars.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for arthropathy of the right acromioclavicular joint 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, DCs 5201-5010 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for arthropathy of the left acromioclavicular joint 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, DCs 5201-5010 (2009).




3.  The criteria for an initial evaluation in excess of 10 
percent for patello-femoral syndrome of the left knee have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, DCs 
5024, 5260 (2009).

4.  The criteria for a separate 10 percent evaluation, and 
not higher, for service-connected left knee patello-femoral 
syndrome with instability have been met as of April 6, 2007.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 5257 
(2009).

5.  The criteria for an initial compensable evaluation for a 
scar of the left shoulder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, DCs 7802, 7803, 7804, 
7805 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2009).  

        
        A.  Right and left arthropathy of the acromioclavicular 
joints

Service connection for acromioclavicle arthropathy of the 
bilateral shoulders was granted with a 10 percent evaluation 
pursuant to 38 C.F.R. § 4.71a, DC 5003 effective November 1, 
2003, the date following the Veteran's discharge from 
service.  See November 2003 rating decision.  The RO 
subsequently granted separate 10 percent evaluations for each 
joint pursuant to DCs 5201 and 5010, also effective November 
1, 2003.  See February 2007 rating decision.  

The Veteran contends that he is entitled to increased 
evaluations because he has pain, weakness, fatigue and lack 
of endurance in both shoulders.  He also describes intense 
pain when lifting his shoulders past midway level and an 
inability to lift his arms past the midway point, about 90 
degrees.  He indicates that he is unable to lift any heavy 
objects past the midway level, finds it very difficult to 
carry any type of bag for more than 50 feet, and also finds 
it very difficult to sleep.  The Veteran indicates that his 
left shoulder is worse than his right.  See September 2004 
NOD; March 2005 VA Form 9; June 2008 hearing transcript.  

DC 5010 provides that arthritis due to trauma is to be rated 
as degenerative arthritis.  DC 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent rating is 
appropriate upon x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
rating is appropriate upon x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, DC 5003.  

The rating criteria for limitation of motion of the shoulder 
and arm are found at DC 5201.  Ratings in excess of 10 
percent are provided for motion of a minor joint limited to 
shoulder level and to midway between the side and shoulder 
level (20 percent) and for motion limited to 25 degrees from 
the side (30 percent).  Ratings in excess of 10 percent are 
provided for motion of a major joint limited to shoulder 
level (20 percent), to midway between the side and shoulder 
level (30 percent) and for motion limited to 25 degrees from 
the side (40 percent).  Normal range of motion of the 
shoulder is forward flexion and abduction to 180 degrees, 
with 90 degrees representing shoulder level, and external and 
internal rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate 
I (2009).  The Board notes that based on Plate I, motion 
limited to between the side and shoulder level would be 45 
degrees.

The Veteran underwent a VA compensation and pension (C&P) 
examination in April 2003, at which time he reported that in 
1993 he was doing rope climbing and pulled the right 
shoulder, though he did not dislocate it.  He found that if 
he tried to do push ups or lift above his arms, he developed 
pain in the shoulder area.  The Veteran believed that his 
shoulder strength had been diminished, although his range of 
motion remained good.  As for his left shoulder, the Veteran 
reported that any extended use of this shoulder caused some 
degree of pain.  He indicated he had a grenade fragment and 
shrapnel that went into this shoulder and had difficulty, he 
claimed, to get it to heal properly, although all the 
shrapnel apparently was removed.  It was noted he had full 
strength in this shoulder and full range of motion.

Examination of the bilateral shoulders demonstrated normal 
shoulder girdle strength and normal range of motion.  There 
was no pain or crepitation with maneuvers.  Bilateral flexion 
and abduction was noted as 0 to 180 degrees and bilateral 
internal and external rotation was 0 to 90 degrees.  The 
examiner noted that the range of motion was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  X-rays showed mild to moderate 
acromioclavicular joint arthropathy on the right and minimal 
acromioclavicular joint arthropathy on the left.

Medical records from the Naval Medical Clinic at Quantico 
dated in January 2004 indicated that the Veteran complained 
of recurrent shoulder pain and physical limitation.  It was 
noted that the Veteran was unable to abduct his left shoulder 
or flex beyond 90 degrees.  

At a November 2005 VA C&P examination, the Veteran reported 
constant pain in both shoulders but denied treatment other 
than medication (Naprosyn).  The examiner noted no prosthetic 
or implants, no other functional impairment, and no lost time 
from work.  Physical examination showed tenderness of the 
right and left shoulders but no ankylosis.  The examiner 
noted that range of motion of the left shoulder was 
restricted but the right was normal.  The right shoulder 
exhibited flexion and abduction from 0 to 180 degrees and 
external and internal rotation from 0 to 90 degrees.  The 
left shoulder exhibited flexion and abduction from 0 to 160 
degrees and external and internal rotation from 0 to 60 
degrees.  The examiner noted some restriction of the left 
shoulder, but reported that after repetitive movement, there 
was no pain, fatigue, weakness, lack of endurance, or 
incoordination of the left shoulder.  The examiner also noted 
he could not determine further restriction without resorting 
to mere speculation.  X-rays were noted to show degenerative 
changes.  

The Veteran underwent a third VA C&P examination in February 
2009, at which time he denied weakness in any extremity.  The 
examiner reported that the Veteran initially stated that 
other than the left shoulder shrapnel injury, he did not have 
any other problems with his shoulders, but while being 
examined, stated that he had had pain in both shoulders for 
the past three years.  The Veteran denied any intervention 
(treatment) except for nonsteroidal anti-inflammatory drugs 
(NSAIDS).  He indicated that his symptoms had worsened over 
time and he reported pain at a level eight on a scale of one 
to ten, for no reason.  The Veteran reported that the pain 
lasted for an hour and was relieved by NSAIDS.  He indicated 
that his shoulders were not swollen, hot, red, stiff, weak, 
or unstable, and they did not lock, give out or lack 
endurance.  The Veteran indicated that there were no effects 
on work and reported that he did not exercise.  

Examination revealed that shoulder contour was normal and 
there was no edema, tenderness, guarding, redness, heat, 
instability, weakness, abnormal movement, spasm, pain on 
motion, pain on motion against resistance, or pain on 
repeated movement (average of three).  The examiner noted 
that the Veteran exhibited full range of movement for flexion 
and abduction prior to the examination, but at the time of 
the examination, the Veteran exhibited flexion to 120 
degrees, abduction to 110 degrees, and external and internal 
rotation to 90 degrees.  X-rays of the bilateral shoulders 
revealed that neither side showed fracture or dislocation, 
though both sides showed some mild degenerative joint disease 
of the AC joints.  The glenohumeral joints were intact and 
the soft tissues appeared normal.  The Veteran was diagnosed 
with left and right shoulder degenerative arthritis and the 
examiner indicated that his symptoms were likely secondary to 
these diagnoses.  

In a May 2009 addendum, the examiner reported reviewing the 
claims folder and indicated that the Veteran indicated that 
there had been no change in his condition since he was 
evaluated in February 2009.  The examiner reported that the 
shoulder history as given by the Veteran in February 2009 is 
discrepant with that noted in the claims folder.  More 
specifically, the examiner noted that the Veteran reported 
having pulled his shoulders while rope climbing in 1993 
during the April 2003 exam, but indicated that he did not 
report it.  The April 2003 examination reported that the 
Veteran had pain when doing push ups and lifting overhead 
with a feeling of decreased strength.  The examiner indicated 
that the examination at that time was non-focal.  The 
examiner further clarified that bilateral shoulder range of 
movement was 0 to 180 degrees of flexion and abduction when 
observed and 0 to 120 degrees of flexion and 0 to 110 degrees 
when measured; and 0 to 90 degrees of internal and external 
rotation.  The examiner indicated that after reviewing the 
claims folder, there was no change in the opinion for the 
bilateral shoulders.  

At this juncture, the Board notes that the Veteran is right-
handed, meaning that his right shoulder is his major joint.  
See November 2005 and February 2009 VA C&P examination 
reports.  

The Board acknowledges the Veteran's contentions regarding 
his inability to lift his arms past the midway point, which 
is about 90 degrees, and notes again that normal flexion and 
abduction of the shoulder is 180 degrees, with 90 degrees 
representing shoulder level, and 45 degrees representing 
motion limited to between the side and shoulder level.  
Despite his contentions, the evidence of record does not 
support the assignment of a rating in excess of 10 percent 
for either the right or left shoulder.  

The Board acknowledges that the Veteran was unable to abduct 
or flex his left shoulder beyond 90 degrees in January 2004.  
The Board further acknowledges that this finding supports the 
assignment of a 20 percent evaluation for his minor joint 
under DC 5201.  Medical evidence dated prior, however, 
revealed flexion and abduction to 180 degrees, see April 2003 
VA C&P examination report; and medical evidence dated after 
revealed flexion and abduction to 160 degrees in November 
2005 and flexion to 120 degrees and abduction to 100 degrees 
in February 2009.  See VA C&P examination reports.  As such, 
the Board finds that the evidence in total regarding the 
Veteran's left shoulder does not more nearly approximate the 
criteria for the next higher rating under DC 5201.  The Board 
also notes that the February 2009 VA examiner reported that 
the Veteran exhibited full range of motion of his left 
shoulder prior to examination.  

The evidence also does not support the assignment of a rating 
in excess of 10 percent for the Veteran's right shoulder 
disability under DC 5201.  This is so because, at worst, the 
Veteran's right shoulder exhibited flexion limited to 120 
degrees and abduction limited to 110 degrees.  See April 2009 
VA C&P examination report.  Both these measurements are 
beyond shoulder level and, as such, neither meet the criteria 
for the next higher rating for the major joint under DC 5201.  
The Veteran exhibited normal flexion and abduction of his 
right shoulder in April 2003 and November 2005.  

Consideration has been given to any functional impairment and 
any effects of pain on functional abilities.  The Board 
acknowledges that during the November 2005 VA examination, 
some restriction of the left shoulder was noted because he 
was only able to flex/abduct to 160 degrees.  The examiner 
indicated, however, that there was no pain, fatigue, 
weakness, lack of endurance, or incoordination of the left 
shoulder and that he could not determine further restriction 
without resorting to mere speculation.  Although the Board 
finds that the limitation of motion to 160 degrees represents 
abnormal flexion and abduction, the limitation is 70 degrees 
more than shoulder level (90 degrees).  Moreover, range of 
motion of both shoulders was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or incoordination 
in April 2003 and there was no instability, weakness, pain on 
motion, pain on motion against resistance, or pain on 
repeated movement (average of three) in either shoulder in 
February 2009.  See VA C&P examination reports.  

Based on the foregoing, the Board finds that ratings in 
excess of 10 percent are not warranted under 38 C.F.R. §§ 
4.40 and 4.45 pursuant to the guidelines set forth in DeLuca 
for either shoulder.  This is so because even taking into 
account the findings regarding the left shoulder during the 
November 2005 VA examination, the Veteran would not meet the 
criteria for the next higher rating.  See 38 C.F.R. §4.71a, 
DC 5201 (2009).

The Board has also considered whether an increased rating is 
warranted under the other diagnostic criteria pertinent to 
the shoulder and arm.  The remaining diagnostic codes, 
however, are not applicable to the Veteran's bilateral 
shoulder disabilities, as there is no evidence of ankylosis 
of the scapulohumeral articulation (DC 5200); impairment of 
the humerus (to include malunion of the humerus, recurrent 
dislocation of the humerus at the scapulohumeral joint, or 
fibrous union, nonunion, or loss of head of the humerus) (DC 
5202); or impairment of the clavicle or scapula (to include 
nonunion with loose movement or dislocation) (DC 5203).  See 
VA C&P examination reports, including findings on x-ray.

        


        B.  Left knee patello-femoral syndrome

Service connection for left knee patello-femoral syndrome was 
granted pursuant to 38 C.F.R. § 4.71a, DCs 5262-5024 with a 
10 percent evaluation effective November 1, 2003, the date 
following the Veteran's discharge from service.  See November 
2003 rating decision.  

The Veteran contends that he is entitled to an increased 
rating because he can no longer participate in sports and 
other physical activities due to limited activity.  See 
September 2004 NOD.  He asserts that he has constant pain and 
that at times, he has to wear a brace or wrap a bandage 
around his knee to keep it stable.  The Veteran also reports 
that if he walks more than 20 to 30 feet, his knee begins to 
pop and feel unstable, especially when it is cold and rainy.  
See March 2005 VA Form 9.  He testified that his knee will 
lock in the morning, especially when driving, that he has 
arthritis that causes crackling and cramps, that he has a 
noticeable limp, and that he has reduced flexion and 
extension.  See June 2008 hearing transcript.  

During the April 2003 VA C&P examination, the Veteran 
reported some discomfort of the left knee when he tried to 
use it, but since he was not running, he basically had not 
had any major complaints.  Physical examination revealed 
normal gait and stance; the Veteran was able to walk on his 
heels and toes and could hop on alternate legs and perform 
repetitive squatting without difficulty.  The left knee 
exhibited some modest infrapatellar tenderness but no other 
findings on inspection or palpation.  Range of motion was 
reported as normal, from 0 to 140 degrees, and drawer and 
McMurray tests were negative bilaterally.  The examiner 
further noted that the range of motion of the bilateral knees 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance, or incoordination.  X-rays were noted as within 
normal limits.  The Veteran was diagnosed with patellofemoral 
syndrome of the left knee with residuals of modest 
infrapatellar tenderness.  

A March 2004 treatment record from Dr. Cohen notes that the 
Veteran reported his knees hurt all the time.  On 
examination, the Veteran exhibited normal gait, toe-heel 
walk, and tandem gait.  

During the November 2005 VA C&P examination, the Veteran 
reported constant symptomatology but no incapacitation or 
functional impairment.  He indicated that he treated his knee 
with Naproxyn.  Physical examination of the Veteran's left 
knee revealed some tenderness but no locking pain, joint 
effusion, crepitus, or ankylosis.  Range of motion was from 0 
to 140 degrees.  The examiner noted there was no pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  It was noted that further limitation of 
motion could not be determined without resorting to mere 
speculation.  There were negative drawer and McMurray signs 
and x-rays were noted as normal.  The Veteran was diagnosed 
with left knee patellofemoral syndrome.  

The Veteran underwent a subsequent VA C&P examination in 
April 2007.  Physical examination of the left tibia and 
fibula revealed normal findings.  The left knee showed no 
signs of edema, effusion, weakness, tenderness, redness, 
heat, abnormal movement, subluxation or guarding of movement, 
crepitus or "locking" pain.  Range of motion of the left 
knee was 0 to 110 degrees with pain occurring at 110 degrees.  
The examiner reported that the joint function of the 
Veteran's left knee was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use.  The medial and lateral collateral ligaments 
stability test and the anterior and posterior cruciate 
ligaments stability test of the left knee were both abnormal 
with slight instability; the medial and lateral meniscus test 
of the left knee, however, was within normal limits.  

During the February 2009 VA C&P examination, the Veteran 
denied weakness in any extremity, indicated that he had a 
sedentary occupation and reported that he did not exercise.  
Examination revealed no clubbing, cyanosis or edema and the 
Veteran was able to walk on toes and heels and squat without 
pain.  Sensory examination revealed no gross sensory deficit 
to light touch and muscle strength was 5/5.  The Veteran 
reported left knee pain for the past three years, for which 
he had been treated by his primary care physician with 
NSAIDS, which helped.  The Veteran denied any physical 
therapy or location injections but indicated he had used an 
over the counter (OTC) brace, which had helped.  He last used 
the brace two days prior.  The Veteran reported that his 
symptoms had worsened over time such that every day there was 
pain on a level between five and eight on a scale from one to 
ten.  Pain was precipitated by no specific reason and was 
reported to last for two to three hours, relieved by local 
heat and NSAIDS.  The Veteran indicated that his knee locked 
at times but was not swollen, hot, red, stiff, weak, or 
unstable and did not give out, get tired or lack in 
endurance.  The Veteran reported problems driving long 
distances over one hour but denied any effect on work.  

Physical examination revealed no crepitus, soft tissue 
swelling, effusion, tenderness, guarding, redness, heat, 
instability, weakness, abnormal movement, spasm, pain on 
motion, pain on motion against resistance, or pain on 
repeated movement (average of three).  The examiner reported 
that the Veteran exhibited full range of motion prior to the 
examination, but at the time of the examination, he exhibited 
flexion to 110 degrees and extension to 0 degrees.  There was 
no varus or valgus deformity and no varus or valgus laxity in 
0 or 30 degrees of flexion.  Lachman's, drawer and McMurray's 
tests were all negative.  The examiner indicated that it 
would be speculative to comment further on range of motion, 
fatigability, incoordination, pain or flareups beyond what 
was described.  

An x-ray of the Veteran's left knee showed some degenerative 
joint disease with joint space narrowing involving the medial 
compartment and some associated chondrocalcinosis, but no 
fracture and soft tissues appeared normal.  The appearance of 
the anterior tibial tubercle was normal and did not represent 
fracture.  The Veteran was diagnosed with left knee 
degenerative arthritis and the examiner noted that his 
symptoms were likely to be secondary to this.  

A May 2009 addendum to the February 2009 VA examination 
reports that the examiner had reviewed the Veteran's claims 
folder and that the Veteran reported no change in his 
condition since the February 2009 examination.  The examiner 
indicated that there was no change in his opinion after 
review of the claims folder.  

As noted above, the Veteran's disability is currently rated 
pursuant to 38 C.F.R. § 4.71a, DCs 5262 and 5024.  

Under 38 C.F.R. § 4.71a, DC 5024, tenosynovitis shall be 
rated based on limitation of motion of the affected part as 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003, 
which was described in detail above.  

DC 5260 provides ratings for limitation of flexion.  A 0 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  DC 5261 provides ratings 
for limitation of extension.  A 0 percent rating is warranted 
for extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.

DC 5262 provides the criteria for impairment of the tibia and 
fibula.  Under these rating criteria, a 10 percent rating is 
assigned for impairment with slight knee or ankle disability, 
a 20 percent rating is assigned for impairment with moderate 
knee or ankle disability, and a 30 percent rating is assigned 
for impairment with marked knee or ankle disability.  A 40 
percent evaluation is assigned for nonunion of the tibia and 
fibula with loose motion requiring a brace.  

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); Pernorio 
v. Derwinski, 2 Vet. App. 625 (1992).

In this case, the Board finds that the Veteran's service-
connected left knee disability is more appropriately rated 
pursuant to DCs 5024 and 5260 rather than DCs 5024 and 5262.  
As an initial matter, the evidence of record clearly 
establishes that the Veteran does not have any impairment of 
the tibia and/or fibula.  See April 2007 examination report.  
Secondly, while the Veteran exhibited normal flexion on range 
of motion testing during the VA examinations conducted in 
April 2003 and November 2005, he recently (April 2007 and 
February 2009) exhibited flexion limited to 110 degrees.  See 
VA C&P examination reports.  In light of the findings at the 
time of the most recent VA examinations, namely the absence 
of evidence to support a finding that the Veteran's tibia 
and/or fibula is impaired and the limitation of flexion 
exhibited, the Board finds that the Veteran's left knee 
disability is more appropriately evaluated under DCs 5024 and 
5260.  

The preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent for service-connected left 
knee patello-femoral syndrome under DCs 5024 and 5260.  As 
noted above, tenosynovitis (DC 5024) is to be rated as 
degenerative arthritis under DC 5003 based upon the 
limitation of motion exhibited by the affected part.  If, 
however, the limitation of motion is noncompensable, a rating 
of 10 percent is for application.  In this case, although the 
Veteran has recently exhibited limitation of flexion in his 
left knee, this limitation is not compensable, as he has 
never exhibited flexion limited to 60 degrees or more.  See 
38 C.F.R. § 4.71a, DC 5260 (2007).  Rather, at worst, the 
left knee has flexion limited to 110 degrees.  See April 2007 
and February 2009 VA C&P examination reports.  In the absence 
of compensable limitation of flexion under DC 5260, a 10 
percent rating is appropriate (see 38 C.F.R. §§ 4.59, 4.71a, 
DC 5003), but a rating in excess of 10 percent is not 
warranted.  

The Board has also considered whether a rating in excess of 
10 percent is warranted on the basis of functional impairment 
and pain.  The Veteran's left knee joint, however, has 
consistently been noted as not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use.  See VA examination reports dated April 2003, 
November 2005, April 2007 and February 2009.  As such, the 
evidence does not support the assignment of an increased 
rating under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the 
guidelines set forth in DeLuca.

The Board observes that an additional separate rating may be 
assigned for instability of the knee under DC 5257.  See 62 
Fed. Reg. 63604 (1997); VAOPGCPREC 23-97.  Under this 
diagnostic criteria, knee impairment with slight recurrent 
subluxation or lateral instability is assigned a 10 percent 
rating, a 20 percent rating is assigned if there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is assigned if there is severe recurrent 
subluxation or lateral instability.  During the April 2007 VA 
examination, the examiner reported slight instability of the 
left knee during stability testing of the medial and lateral 
collateral ligaments and the anterior and posterior cruciate 
ligaments.  These findings support the assignment of a 
separate 10 percent evaluation, but no higher, for slight 
instability of the veteran's left knee, effective April 6, 
2007, the date of the examination, despite the fact that the 
February 2009 VA examiner indicated that there was no left 
knee instability.  

The Board has also considered the other diagnostic criteria 
related to the knees to determine whether an increased 
rating, or additional separate compensable ratings, are 
warranted under these provisions.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These diagnostic codes, 
however, are simply not applicable to the Veteran's service-
connected left knee patello-femoral syndrome as there is no 
evidence of ankylosis (DC 5256); dislocated semilunar 
cartilage with frequent episodes of "locking," pain and 
effusion into the joint (DC 5258); symptomatic removal of the 
semilunar cartilage (DC 5259); limitation of extension (DC 
5261); any impairment of the tibia and fibula (DC 5262); or 
genu recurvatum (DC 5263).  Extension has consistently been 
full, i.e., to 0 degrees (DC 5261).  See VAOPGCPREC 9-04.

        
        C.	Scar of the left shoulder

In a January 2004 rating decision, a separate, noncompensable 
rating was assigned for the scar of the Veteran's left 
shoulder under 38 C.F.R. § 4.118, DC 7802, effective November 
1, 2003.  In June 2008, the Veteran testified that his scar 
burns and is tender.  See hearing transcript.  

The Board notes that during the pendency of this appeal, the 
criteria for rating skin disorders were revised, effective 
October 23, 2008.  73 Fed. Reg. 54708 (September 



23, 2008).  As the revisions only apply to claims filed on or 
after October 23, 2008, they are not for application in this 
case.  

Under the Schedule of Ratings for the Skin in effect prior to 
October 23, 2008, DC 7802 rates scars that are superficial 
and that do not cause limited motion, based on the area of 
the scars, with an area or areas of 144 square inches (929 
sq. cm.) or greater required to support the sole compensable 
rating of 10 percent.  

During the April 2003 VA C&P examination, the examiner 
reported two small, round scars overlying the left shoulder 
that were slightly indented from the shrapnel wound.  It was 
also noted that the Veteran had full strength in his left 
shoulder and full range of motion.  

During the November 2005 VA examination, a scar measuring 2.5 
centimeters by 0.5 centimeters was noted on the Veteran's 
left shoulder.  It was described as depressed and disfigured 
with no tenderness, ulceration, adherence, instability, 
tissue loss, keloid, hypo or hyper pigmentation, and no 
abnormal texture.  The examiner also noted that removal of 
the shrapnel from the left shoulder did not result in any 
affect on the functioning of the Veteran's left shoulder.  

During the February 2009 VA examination, the Veteran reported 
tenderness and burning in the area where the pieces of 
shrapnel were removed from his left shoulder that had 
worsened over the years, but denied seeking evaluation.  He 
reported symptoms about 15 to 20 times per month for no 
reason which resolve in 15 to 20 minutes without 
intervention.  The examiner reported well-healed, non-tender, 
soft, flat, mobile scars measuring 2.0 centimeters by 1.0 
centimeters and 1.5 centimeters by 0.5 centimeters on the 
left shoulder, without evidence of loss of overlying skin, 
callus, keloids, attachment to underlying tissues, or 
disfigurement.  In a February 2009 addendum, the examiner 
also indicated that the scar was not unstable and did not 
limit function of the Veteran's left shoulder.  

The evidence of record does not support the assignment of a 
compensable rating for the Veteran's service-connected scar 
on his left shoulder under DC 7802.  While the 



Board acknowledges that various measurements have been given 
for each scar, neither measures 144 square inches (929 sq. 
cm.) or greater.  

The Board must also consider whether there are other 
manifestations of the service-connected scar(s) that would 
support the assignment of a separate, compensable evaluation 
under another diagnostic code.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994) (impairments associated with a Veteran's 
service-connected disability may be rated separately unless 
they constitute the same disability or the same 
manifestation).

DC 7800, which provided the criteria for rating disfiguring 
scars of the head, face, or neck, is not applicable to the 
instant case because the Veteran's scar(s) is/are located on 
his left shoulder.  DC 7805 is also not for application, as 
there is no objective evidence to support a finding that the 
Veteran has any limitation of function of the left shoulder 
as a result of the scar(s).  See VA examination reports.  The 
Board also points out that the Veteran is already in receipt 
of two, separate 10 percent ratings for his left shoulder 
under DCs 5024-5261 and 5301. 

DC 7801 rated scars that are deep, or that cause limited 
motion, based on the area of the scars.  A deep scar is one 
associated with underlying soft tissue damage.  See 38 C.F.R. 
§ 4.118, DC 7801, Note (2) (2008).  The minimum compensable 
rating of 10 percent would require an area or areas exceeding 
6 square inches (39 sq. cm.).  This diagnostic criterion does 
not support the assignment of an increased rating, or a 
separate compensable rating, for the Veteran's service-
connected scar(s), as there is no evidence to support a 
finding that the scar(s) is/are associated with underlying 
soft tissue damage and neither scar meets the requisite 
measurements.  See id.  

DC 7803 provides a 10 percent rating for a superficial, 
unstable scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  See 38 C.F.R. § 4.118, DC 7803, Notes 
(1) and (2) (2008).  This rating criterion is also not for 
application in the instant case because the scar(s) on the 
Veteran's left shoulder have not been described as 
superficial or unstable.  See id.  

Lastly, DC 7804 provides a 10 percent rating for a 
superficial scar that is painful on examination.  While the 
Board acknowledges the Veteran's June 2008 testimony that the 
scar burned and was tender, and his complaints of tenderness 
and burning at the time of the February 2009 VA examination, 
none of the VA examiners have described objective 
manifestations of pain on examination.  Rather, the November 
2005 VA examiner specifically reported an absence of 
tenderness and the February 2009 VA examiner indicated that 
the scar was well-healed and non-tender.  In light of the 
foregoing, the rating criterion found under DC 7804 is also 
not for application in this case.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim.  As such, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).


II.	Extraschedular consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent 



periods of hospitalization, then the case must be referred to 
the Under Secretary for Benefits or the Director of the C&P 
Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The symptoms exhibited by the Veteran's bilateral shoulder 
and left knee disabilities, namely pain, instability, and 
limited motion, and the Veteran's scar on his left shoulder, 
are contemplated by the rating criteria (i.e., 38 C.F.R. 
§4.71a, DCs 5003, 5010, 5024, 5201, 5257 and 5260 and 
38 C.F.R. § 4.118, DC 7802), which reasonably describe the 
Veteran's disabilities.  Therefore, referral for 
consideration of an extraschedular rating is not warranted.  


III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. 



Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Prior to the issuance of the November 2003 rating decision 
that is the subject of this appeal, the Veteran was advised 
of the evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  He was also notified of effective dates for 
ratings and degrees of disability.  See July 2007 letter.  
The Board notes that "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated - it has been proven."  
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  When 
service connection has been granted and an initial disability 
rating and effective date have been assigned, section 5103(a) 
is no longer applicable.  Accordingly, the duty to notify has 
been fulfilled as to these claims.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been 
met, as the Veteran's private treatment records have been 
associated with the claims folder and he was afforded several 
appropriate VA examinations in connection with his claims.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this 


time is not prejudicial to the Veteran.


ORDER

An initial evaluation in excess of 10 percent for arthropathy 
of the right acromioclavicular joint with early degenerative 
changes is denied.

An initial evaluation in excess of 10 percent for arthropathy 
of the left acromioclavicular joint with early degenerative 
changes is denied.

An initial evaluation in excess of 10 percent for left knee 
patello-femoral syndrome is denied.  

A separate 10 percent evaluation, but not higher, for left 
knee patello-femoral syndrome with instability is granted 
effective April 6, 2007, subject to the regulations governing 
the payment of monetary benefits.  

An initial compensable evaluation for a scar of the left 
shoulder is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


